PER CURIAM.
This is an appeal by St. Lucie Harvesting and Caretaking Corp. and Ten Mile Creek Groves, Inc., defendants and orange grove owners, from two St. Lucie Circuit Court orders: (1) an October 26, 1994, order granting appellee/plaintiff Vicente Cervantes’ motion for a new trial, and (2) a November 9, 1994, order vacating the judgment of directed verdict and judgment for costs against *8Cervantes entered pursuant to this court’s mandate from an appeal in St. Lucie Harvesting and Caretaking Corp. v. Cervantes, 639 So.2d 37 (Fla. 4th DCA), rev. denied, 642 So.2d 1362 (Fla.1994). There, this court reversed and remanded an original judgment for appellee/plaintiff Cervantes and directed the entry of a directed verdict in favor of the defendant orange grove owners. Here, we reverse the order for new trial and order vacating the judgment of directed verdict and judgment for costs, and remand to the trial court for reentry of the judgment of directed verdict and judgment of costs for defendants as we previously directed.
Appellee’s counsel has led the trial court into error by attempting — for the first time after our decision — to seek retrial of this case by introducing available evidence which appellee’s counsel did not seek to introduce at trial. Our previous direction being clear, the trial court was without authority to disregard that direction. See Apalachicola N.R.R. v. Tyus, 114 So.2d 33 (Fla. 1st DCA 1959), quashed on other grounds, 130 So.2d 580 (Fla.1961).
The court has duly considered and rejected all of appellee’s arguments.
GLICKSTEIN, DELL and STONE, JJ., concur.